Citation Nr: 0026685	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-11 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for anxiety with major 
depression, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to May 
1945.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  A second issue raised by the veteran was fully 
adjudicated by the RO in a November 1999 rating decision.  
The veteran has not disputed the November 1999 determination.  
Accordingly, the issue adjudicated within the November 1999 
rating decision is not before the Board at this time.     


FINDINGS OF FACT

1.  VA has fulfilled the duty to assist the veteran in the 
development of all facts pertinent to his claim and all 
available, relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's acquired psychiatric disability is 
productive of severe, but not total, social and industrial 
impairment.

3.  The veteran's acquired psychiatric disorder precludes him 
from securing and maintaining substantial gainful employment.


CONCLUSION OF LAW

The criteria for total disability evaluation for the acquired 
psychiatric disability have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.321(a), 4.1, 4.2, 
4.15, 4.16, 4.130, Diagnostic Code 9400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. 
§ 4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.  When 
evaluating a disability, any reasonable doubt regarding the 
degree of disability is resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Further, if there is a question as to which 
of two evaluations should apply, the higher rating is 
assigned if the disability picture more nearly approximates 
the rating criteria.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Under the current rating criteria, a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
Flattened affect; circumstantial, circumlocutory, or stereo-
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of shot and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is provided for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130 (1999).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (1999).

A December 1998 VA examination reported a GAF score of 70 
(which generally indicates some "mild" symptoms).  The U.S. 
Court of Appeals for Veterans Claims (Court) has addressed 
the importance of GAF scores.  See, i.e., Richard v.  Brown, 
9 Vet. App. 266, 267-8 (1996).  However, in Carpenter v. 
Brown, 8 Vet. App. 240 (1995), the Court recognized the 
importance of the GAF scores in conjunction with the proper 
interpretations of those scores.  In this case, the examiner 
described the veteran as presenting with "significant 
depression and anxiety" and "significant impulse control 
difficulty."  The examiner concluded the veteran was 
"markedly impaired."  

In this case, the examiner did not have the clinical records 
for review.  In any event, he did indicate that the veteran 
could not interact appropriately with supervisors and could 
not attend a regular work schedule without supervision.  
Before and since that time, VA outpatient and inpatient 
records disclose a clear decline in the veteran's psychiatric 
functioning that was usually associated with depression.  In 
a VA hospitalization in April 1998, his GAF was 40.  In 
August 1998, a GAF of 28 was found.  He was reported to have 
major depression episodes in 1998 and 1999.  Given this 
overall picture, the Board finds that the service connected 
psychiatric disability meets the schedular criteria for a 70 
percent evaluation due to deficiencies in thinking and mood, 
near continuous depression affecting the ability to function 
independently and difficulty in adapting to stressful 
circumstances such as a work setting.   

This does not end the Board's determination in this case.  
Pursuant to 38 C.F.R. §§ 4.15 and 4.16 (1999), the Board 
finds that the veteran is precluded from maintaining 
substantial and gainful employment by reason of his service-
connected acquired psychiatric disorder and, as such, is 
entitled to a total disability evaluation.  Based on a review 
of the historical record, including the VA evaluation, the 
Board finds that the veteran is clearly incapable of gainful 
employment due to his psychiatric disability.  While the 
veteran suffers from several severe nonservice-connected 
physical disabilities, the Board has reviewed the veteran's 
psychiatric disability prior to the manifestations of these 
physical disorders.  Based on this review, the Board finds 
that a preponderance of the evidence supports the conclusion 
that he is unable to work solely due to his psychiatric 
disability.  Accordingly, a 100 percent schedular evaluation 
is warranted.


ORDER

A 100 percent schedular evaluation for the veteran's service-
connected acquired psychiatric disability based on 
unemployability is granted, subject to the laws and 
regulations governing the payment of monetary awards.


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

 

